Case 1:19-cv-01191-TSE-MSN Document 23 Filed 12/16/20 Page 1 of 2 PageID# 118




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


  MATTHEW PARKER,

                V.


                                                            Case No. l:19-cv-1191
  ANDREW M.SAUL,
  Acting Commissioner of Social
  Security,
         Defendant.
                                           ORDER


        On November 23, 2020, United States Magistrate Judge Michael S. Nachmanoff

entered a Report and Recommendation ("Report") in this social security case regarding a

final decision from the Commissioner of the Social Security Administration denying

plaintiffs claim for disability insurance benefits. In the Report, Judge Nachmanoff

recommends that plaintiffs motion for summary judgment be denied and that defendant's

 motion for summary judgment be granted.' Specifically, the Report finds that the

Administrative Law Judge ("ALJ") sufficiently explained how he determined plaintiffs

residual functional capacity("RFC"), what evidence the ALJ considered, and how the ALJ

 weighed the relevant medical evidence. Thus, the ALJ's decision was supported by

substantial evidence.


        Upon consideration ofthe record and Judge Nachmanoffs well-reasoned Report,to

 which no objections have been filed, and having found no clear error,^


'Both parties in this matter were represented by counsel.
Case 1:19-cv-01191-TSE-MSN Document 23 Filed 12/16/20 Page 2 of 2 PageID# 119
